Exhibit 10.1

Execution Version

CONFIDENTIAL

October 22, 2017

Osteon Holdings, L.P.

c/o TPG Global, LLC

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Ladies and Gentlemen:

This letter agreement (this “Agreement”) sets forth the commitments of TPG
Partners VII, L.P., a Delaware limited partnership (the “Fund”), subject to the
terms and conditions contained herein, to purchase, directly or indirectly,
certain equity interests of Osteon Holdings, L.P., a newly formed limited
partnership (“Parent”) with de minimis assets. It is contemplated that, pursuant
to that certain Agreement and Plan of Merger (as amended, restated, supplemented
or otherwise modified from time to time, the “Merger Agreement”), dated as of
the date hereof, by and among Exactech, Inc., a Florida corporation (the
“Company”), Parent and Osteon Merger Sub, Inc., a Florida corporation and a
wholly-owned direct or indirect Subsidiary of Parent (“Merger Sub”), Merger Sub
will be merged with and into the Company (the “Merger”), with the Company being
the surviving entity of such Merger and a wholly-owned direct or indirect
subsidiary of Parent, on the terms and subject to the conditions set forth in
the Merger Agreement. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Merger Agreement.

1.    Commitments. The Fund hereby commits (its “Commitment”), subject to the
terms and conditions set forth herein, that, at or prior to the Closing, it
shall purchase, or shall cause the purchase of, directly or indirectly through
one or more intermediate entities, equity securities of Parent with an aggregate
purchase price not to exceed $624,704,000, which will be used to either (i) fund
all amounts required to be paid by the Parent at the Closing pursuant to
Section 2.02 of the Merger Agreement (the “Closing Commitment”), or (ii) fund
the amount of monetary damages required to be paid by Merger Sub in accordance
with Section 9.12(c)(iv) of the Merger Agreement (the “Damages Commitment”)
(but, for the avoidance of doubt, not both of clause (i) and clause (ii)).

2.    Conditions. The Fund’s Closing Commitment shall be subject to (i) the
execution and delivery of the Merger Agreement by the Company, (ii) the
continued satisfaction or waiver of each of the conditions set forth in
Section 7.01 and Section 7.03 of the Merger Agreement (in each case, other than
any conditions that by their nature are to be satisfied at the Closing, but
subject to the prior or substantially concurrent satisfaction or waiver of such
conditions) and (iii) the substantially simultaneous consummation of the Merger
in accordance with the terms of the Merger Agreement. The Fund’s Damages
Commitment shall be subject to (i) the execution and delivery of the Merger
Agreement by the Company, (ii) the continued satisfaction or waiver of each of
the conditions set forth in Section 7.01 and Section 7.03 of the Merger
Agreement (in each case, other than any conditions that by their nature are to
be satisfied at the Closing, but subject to the prior or substantially
concurrent satisfaction or waiver of such conditions) and (iii) a final judgment
awarding monetary damages being entered against Parent in accordance with



--------------------------------------------------------------------------------

Section 9.12(c)(iv) of the Merger Agreement and the Merger not having been
consummated within the three (3) Business Day period set forth therein. The Fund
may allocate all or a portion of its investment to other Persons; provided,
however, that no such allocation shall reduce its Commitment hereunder or limit
its obligations in respect of the Closing Commitment or the Damages Commitment
unless such Persons actually contribute proceeds to Parent and such proceeds are
used to fund the amounts described in Section 1 above. If the amount required to
be paid by Parent pursuant to the Merger Agreement is less than the Fund’s
Closing Commitment, its Closing Commitment hereunder will be reduced on a
dollar-for-dollar basis accordingly, and if the amount of monetary damages
required to be paid pursuant to Section 9.12(c)(iv) of the Merger Agreement is
less than the Fund’s Damages Commitment, its Damages Commitment will be reduced
on a dollar-for-dollar basis accordingly.

3.    Representations and Warranties.

(a)    The Fund hereby represents and warrants that:

(i)    it has all requisite limited partnership power and authority to execute,
deliver and perform this Agreement and the execution, delivery and performance
of this Agreement have been duly authorized by all necessary action and do not
contravene any provision of the Fund’s partnership agreement or any Law,
Judgment or contractual restriction binding on the Fund or its assets;

(ii)    all consents, approvals or authorizations of, and all filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Agreement by the Fund have been obtained or
made and all conditions thereof have been duly complied with in all material
respects by the Fund, and no other action by, and no notice to or filing with,
any governmental authority or regulatory body is required in connection with the
execution, delivery or performance of this Agreement by the Fund;

(iii)    assuming due execution and delivery of the Merger Agreement by all
parties thereto and of this Agreement by the Fund, this Agreement constitutes a
legal, valid and binding obligation of the Fund enforceable against the Fund in
accordance with its terms; and

(iv)    the Fund has the financial capacity to pay and perform its obligations
under this Agreement, and all funds necessary for the Fund to fulfill its
obligations under this Agreement shall be available to the Fund for so long as
this Agreement shall remain in effect in accordance with Section 11 hereof.

(b)    The Company hereby represents and warrants that:

(i)    it has all requisite corporate or other power and authority to execute,
deliver and perform this Agreement, and the execution, delivery and performance
of this Agreement has been duly authorized by all necessary action and does not
contravene any provision of the Company’s organizational documents or any Law,
Judgment or contractual restriction applicable to or binding on the Company or
its assets;

 

-2-



--------------------------------------------------------------------------------

(ii)    all consents, approvals or authorizations of, and all filings with and
notifications, to any governmental authority necessary for the due execution,
delivery and performance of this Agreement by the Company have been obtained or
made and all conditions thereof have been duly complied with in all material
respects by the Company, and no other action by, and no notice to or filing
with, any governmental authority or regulatory body is required in connection
with the execution, delivery or performance of this Agreement by the Company;
and

(iii) assuming due execution and delivery of the Merger Agreement by all parties
thereto (other than the Company) and of this Agreement by the Fund, this
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

4.    Parties in Interest; Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective successors and permitted assigns, and nothing express or implied in
this Agreement is intended to, or shall, confer upon any other Person any
benefits, rights or remedies under or by reason of, or any rights to enforce or
cause Parent to enforce, the obligations set forth herein, provided, however,
that (i) the Company shall have the enforcement rights provided in Section 5 of
this Agreement, and no others, and (ii) each Non-Recourse Party is an express
third-party beneficiary hereof and any Non-Recourse Party may rely on and
enforce the provisions of Section 6 hereof.

5.    Enforceability. This Agreement may only be enforced by (i) Parent at the
direction of the Fund and (ii) the Company in accordance with the Company’s
rights under clause (ii) of Section 9.12(b) (with respect to the Closing
Commitment) or Section 9.12(c)(iv) (with respect to the Damages Commitment) of
the Merger Agreement. Neither Parent’s creditors nor any other Persons (other
than the Company to the extent provided herein) shall have any right to enforce
this Agreement or to cause Parent to enforce this Agreement.

6.    No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Merger Agreement, the Rollover Agreement, the
Confidentiality Agreement referred to in Section 6.02 of the Merger Agreement or
in any agreement or instrument delivered or contemplated thereby (collectively,
the “Transaction Agreements”) or statement made or action taken in connection
with, or that otherwise in any manner relates to, the transactions contemplated
by any of the Transaction Agreements or the negotiation, execution, performance
or breach of any Transaction Agreement (this Agreement, the other Transaction
Agreements and such agreements, instruments, statements and actions
collectively, “Transaction-Related Matters”), and notwithstanding any equitable,
common law or statutory right or claim that may be available to the Company or
any of its Affiliates, and notwithstanding the fact that the Fund is a limited
partnership, by its acceptance of the benefits of its rights under this
Agreement, the Company covenants, acknowledges and agrees, on behalf of itself
and its Affiliates, that:

(a)    no Non-Recourse Party (as hereinafter defined) has or shall have any
obligations (whether of an equitable, contractual, tort, statutory or other
nature) under, in connection with or in any manner related to any
Transaction-Related Matter, other than (i) Parent’s obligation to make the
payments at the Closing under Section 2.02 of the Merger Agreement,
(ii) Parent’s obligation to cause the equity financing to be funded in
accordance

 

-3-



--------------------------------------------------------------------------------

with the terms of this Agreement when and if the Company seeks specific
performance of such obligation pursuant to, in accordance with, and subject to
the limitations set forth in Section 5 hereunder and clause (ii) of
Section 9.12(b) of the Merger Agreement, (iii) the Fund’s obligation to
specifically perform its obligation to make an equity contribution to Parent
pursuant to this Agreement in accordance with the terms hereunder when and if
the conditions thereto have been satisfied and Parent seeks specific performance
of such obligations pursuant to, and subject to the limitations set forth in,
Section 5 hereunder and clause (ii) of Section 9.12(b) of the Merger Agreement,
(iv) certain Non-Recourse Parties’ obligations under, and pursuant to the terms
of, the Confidentiality Agreement and (v) Parent’s obligation to pay damages
solely in accordance with, and subject to the terms and conditions of,
Section 9.12(c)(iv) of the Merger Agreement (the claims described in clauses
(i) through (v) against any of the Persons specified in clauses (i) through (v)
or any of their respective permitted successors or assigns, collectively, the
“Retained Claims”);

(b)    no recourse (whether under an equitable, contractual, tort, statutory or
other claim or theory) under, in connection with or in any manner related to any
Transaction-Related Matter shall be sought or had against (and, without limiting
the generality of the foregoing, no liability shall attach to) any Non-Recourse
Party, whether through Parent or any other Person interested in the transactions
contemplated by any Transaction Agreement or otherwise, whether by or through
theories of equity, agency, control, instrumentality, alter ego, domination,
sham, single business enterprise, piercing the veil, unfairness,
undercapitalization, or any other attempt to avoid or disregard the entity form
of any Non-Recourse Party, by or through a claim by or on behalf of any of the
Company or any of its Affiliates, Parent or any other Person against any
Non-Recourse Party, by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any applicable Law, or otherwise, except, in
each case, for Retained Claims; and

(c)    neither the Company nor any of its Affiliates has relied on any
statement, representation or warranty or assurance made by, or any action taken
by, any Person in connection with or in any manner related to a
Transaction-Related Matter, other than in respect of those made by (i) the Fund
in this Agreement and (ii) Parent and Merger Sub in the Transaction Agreements,
provided however, that the parties hereof agree and acknowledge that the
foregoing disclaimer of reliance by the Company and its Affiliates shall be in
applicable in respect of any claim of actual and intentional fraud brought by
the Company or any of its Affiliates against Parent or the Fund.

The Retained Claims shall be the sole and exclusive remedy (whether at law or in
equity, whether sounding in contract, tort, statute or otherwise) of the Company
and all of its Affiliates and any Person purporting to claim by or through any
of them or for the benefit of any of them against any or all of the Non-Recourse
Parties, in respect of any claims, liabilities or obligations arising in any way
under, in connection with or in any manner related to any Transaction-Related
Matter. To the fullest extent permitted by Law, the Company, its security
holders and their respective Affiliates, hereby releases, remises and forever
discharges all claims (other than Retained Claims) that the Company, its
security holders or any of its respective Affiliates has had, now has or might
in the future have against any Non-Recourse Party arising in any way under, in
connection with or in any manner related to any Transaction-Related Matter. The
Company hereby covenants and agrees, on behalf of itself, its security holders
and its respective Affiliates, that, other than with respect to

 

-4-



--------------------------------------------------------------------------------

the Retained Claims, it shall not, and it shall cause its Affiliates, its
security holders and their respective Affiliates not to, institute any
proceeding or bring any claim in any way under, in connection with or in any
manner related to any Transaction-Related Matter (whether at law or in equity,
whether sounding in contract, tort, statute or otherwise) against any
Non-Recourse Party. Other than the Non-Recourse Parties, no Person other than
the Fund and the Company (solely to the extent set forth in Section 5 hereunder)
shall have any rights or remedies under, in connection with or in any manner
related to this Agreement or the transactions contemplated hereby.

As used herein, the term “Non-Recourse Parties” means the Fund and any and all
former, current or future direct or indirect holders of any equity, general or
limited partnership or limited liability company interests, controlling persons,
incorporators, directors, officers, employees, agents, attorneys, members,
managers, management companies, portfolio companies, general or limited
partners, stockholders, representatives, assignees or Affiliates of the Fund
(including but not limited to Parent and Merger Sub) and any and all former,
current or future direct or indirect holders of any equity, general or limited
partnership or limited liability company interests, controlling persons,
incorporators, directors, officers, employees, agents, attorneys, members,
managers, management companies, portfolio companies, general or limited
partners, stockholders, representatives, assignees or Affiliates of any of the
foregoing, and any and all former, current or future direct or indirect heirs,
executors, administrators, trustees, representatives, successors or assigns of
any of the foregoing.

7.    No Modification; Entire Agreement. This Agreement may not be amended or
otherwise modified without the prior written consent of Parent, the Fund and the
Company. Together with the Merger Agreement, the Rollover Agreement and the
Confidentiality Agreement, this Agreement constitutes the sole agreement, and
supersedes all prior agreements, understandings and statements, written or oral,
between the Fund or any of its Affiliates, on the one hand, and Parent or any of
its Affiliates, on the other, with respect to the transactions contemplated
hereby. Except as expressly permitted in Section 2 and Section 12 hereof, no
transfer of any rights or obligations hereunder shall be permitted without the
consent of Parent, the Fund and the Company. Any transfer in violation of the
preceding sentence shall be null and void.

8.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.

(a)    This Agreement, including all matters of construction, validity and
performance and any action or proceeding (whether in contract, tort, equity or
otherwise) arising out of this Agreement or any of the transactions contemplated
by this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under any applicable principles of conflicts of laws of the State of
Delaware.

(b)    Each of Parent, the Company and the Fund hereby (i) consents to submit
itself to the personal jurisdiction of any state or federal court located within
the State of Florida for the purpose of any suit, action or proceeding (whether,
in contract, tort, equity or otherwise) relating to this Agreement or any of the
transactions contemplated by this Agreement; (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court; and (c) agrees that it will not bring any suit,
action or proceeding relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the aforesaid courts.

 

-5-



--------------------------------------------------------------------------------

(c)    EACH OF PARENT, THE COMPANY AND THE FUND HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF PARENT, THE
COMPANY AND THE FUND (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 8(C).

9.    Counterparts. This Agreement shall not be effective until it has been
executed and delivered by all parties hereto. This Agreement may be executed in
any number of counterparts (including by facsimile or by .pdf delivered via
email), each such counterpart when executed being deemed to be an original
instrument, and all such counterparts shall together constitute one and the same
agreement.

10.    Confidentiality. This Agreement shall be treated as confidential and is
being provided to Parent and the Company solely in connection with the Merger
Agreement. This Agreement may not be used, circulated, quoted or otherwise
referred to in any document by Parent or the Company except with the prior
written consent of the Fund in each instance; provided, that no such written
consent is required for any disclosure of the existence of this Agreement to
(i) the extent required by applicable Law (provided, that Parent or the Company,
as applicable, will provide the Fund an opportunity to review such required
disclosure in advance of such public disclosure being made) or (ii) Parent’s or
the Company’s Representatives who need to know of the existence of this
Agreement.

11.    Termination. The obligation of the Fund under or in connection with this
Agreement will terminate automatically and immediately upon the earliest to
occur of (a) the Closing (at which time all such obligations shall be
discharged), (b) the termination of the Merger Agreement (unless the Company
shall have previously commenced an action pursuant to clause (ii) of Section 5
hereof, in which case this Agreement shall terminate upon the final,
non-appealable resolution of such action and satisfaction by the Fund of any
obligations finally determined or agreed to be owed by the Fund, consistent with
the terms hereof) (c) payment of the Damages Commitment and (d) the Company, its
security holders or any of its Affiliates, or any Person claiming by, through or
for the benefit of any of the foregoing, asserting a claim against any
Non-Recourse Party under or in connection with the Transaction Agreements other
than the Company asserting any Retained Claim against any Non-Recourse
Party(ies) against which such Retained Claim may be asserted pursuant to
Section 6 hereof.

 

-6-



--------------------------------------------------------------------------------

12.    No Assignment. The Commitment evidenced by this Agreement shall not be
assignable, in whole or in part, by any party hereto without the prior written
consent of the Fund and the Company, and the granting of such consent in a given
instance shall be solely in the discretion of the Fund and the Company,
respectively and, if granted, shall not constitute a waiver of this requirement
as to any subsequent assignment; provided, however, that any assignment of this
Agreement to an Affiliate of Parent to whom the Merger Agreement is assigned in
accordance with Section 9.11 of the Merger Agreement shall not require the
consent of the Company. Any purported assignment of this Agreement or the
Commitment in contravention of this Section 12 shall be void.

 

-7-



--------------------------------------------------------------------------------

Sincerely, TPG PARTNERS VII, L.P. By:   TPG Genpar VII, L.P., its general
partner By:   TPG Genpar VII Advisors, LLC, its general partner By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President

Agreed to and accepted:

 

OSTEON HOLDINGS, L.P. By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted: EXACTECH, INC. By:  

/s/ William Petty

Name:   William Petty Title:   Executive Chairman